 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         CENTRAL DISTRICT OF CALIFORNIA
 9
10   CARLOS PLACID AUGUSTINE,              )   CASE NO. CV 18-5449 AB (FFM)
                                           )
11                     Petitioner,         )
                                           )   JUDGMENT
12               v.                        )
                                           )
13   (WARDEN) KEETON,                      )
                                           )
14                     Respondent.         )
                                           )
15
16         Pursuant to the Order Accepting Findings, Conclusions and Recommendations of
17   United States Magistrate Judge,
18         IT IS ADJUDGED that the Petition is dismissed without prejudice.
19
20   DATED: October 8, 2018
21
22
                                                     ANDRÉ BIROTTE JR.
23                                                 United States District Judge
24
25
26
27
28
